Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
It is noted that the Applicant requested an interview in the Remarks of 09/07/2021. The Application is deemed by the Examiner to be in condition for Allowance and a Notice of Allowance is attached herewith. Should Applicant still require an interview one can be scheduled by contacting the Examiner at 571-272-1051 or by submitting an Automated Interview Request.

/WOODY A LEE JR/               Primary Examiner, Art Unit 3745